Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. (Emphasis by examiner.)
The abstract of the disclosure is objected to because:
the abstract is over 200 words in length, 
contains non-narrative language (e.g. mathematical expressions), and 
discusses the merits of the invention in comparison to the prior art (e.g. “oil return requirement and heating requirement could be satisfied at the same time to avoid affecting normal air conditioning operation significantly so as to solve the problem in the prior art.”)  
Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
In the Information Disclosure Statement of 31 July 2020, the following prior art documents were submitted without English language abstracts or translations.  The examiner has considered each of these references to the extent possible from the figures as set forth in MPEP 609.04(a) II. Legible Copies and thus the documents have not been lined through on the IDS, but such consideration has been limited in scope by the lack of English language text.

KR 10-2006-0056511
CN 107631519
CN 107166647
CN 106369879
CN 105157294
CN 104344621
CN 102645057
CN 102331103


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 1, 2, 3, and N have been used to designate both indoor units and expansion valves in fig. 1. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The numerals S14-11 and S14-12 are used in ¶¶ 87-88 (as numbered in US Publication No. 2021/0041148 A1) are not present in the figures.

The drawings are objected to because in fig. 3, the word “enabling” is misspelled as “nabling” in block S14.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a average exhaust pressure calculation module” in claim 10, lines 8 (counted from the beginning of the claim rather than the page-by-page line numbering presented in the claims as filed),
“a determination module” in claim 10, line 19, 
“a heating oil return module” in claim 10, line 21, and
“a cooling oil return module” in claim 10, line 24.
Although these modules are recited in the specification in ¶¶ 109-113, no structure or elements are taught for these modules.  For this reason, the corresponding structures of these elements could not be identified or applied under 35 U.S.C. 112(f) and attention is directed to the rejections of this claim set forth below under 35 U.S.C. 112(a) and (b).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Further, it is noted that step (2) of claim 1 comprises two contingent limitations.  MPEP 2111.04 II. Contingent Limitations states that:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
In the case of claim 1, step (2) recites two operations to be performed based on the relationship between Pd_AVG and Pdthreshold, one when Pd_AVG≥Pdthreshold and one when Pd_AVG<Pdthreshold.  Because these two cases include all possible relations between these two values and one of these two conditions must be met in any case, it is found that the broadest reasonable interpretation of claim 1 includes either “maintaining the multi-split air conditioner working in heating mode and entering into a heating oil return process” when Pd_AVG≥Pdthreshold or “enabling the multi-split air conditioner to work in cooling mode, stopping a fan within those power-on indoor units and entering into a cooling oil return process, enabling the multi-split air conditioner to work in the heating mode again until the cooling oil return process ends” when Pd_AVG<Pdthreshold but does not require the presence of both steps.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As discussed above, claim 10 has been interpreted under 35 U.S.C. 112(f) for the recitations of the generic placeholder term “module” paired with statements of function “average exhaust pressure calculation”, “determination”, “heating oil return” and “cooling oil return”.  Although the specification teaches the presence and functions of these “modules” in ¶¶ 109-113, there is no teaching or suggestion in the specification of the required structure which performs the recited functions.  For this reason, claim 10 has been rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In lines 11 and 13 of claim 1, the teaching of “the compressor” lacks antecedent basis.  Although it is understood that a compressor is a conventional component of an air conditioner, the claim does not teach whether “the compressor” of this recitation is a single compressor or one of a plurality used by the system and whether the monitoring of exhaust pressure taught for “the compressor” must apply to only one compressor or to all compressors present, or other elements or features which may or may not be required of “the compressor” for a method to fall within the scope of the claim.  For this reason, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, these recitations have been interpreted broadly as referring only to “a compressor” of the air conditioner without further specific limitations as to its location, structure, of features.

In line 21 of claim 1, there is a teaching of a step of “enabling the multi-split air conditioner to work in a cooling mode”.  It is not clear from the wording of this teaching whether the step requires that the air conditioner be actively switched into a cooling mode, or simply passively permitted to be switched should a request or instruction for cooling occur.  For this reason, the actions which must be taken in order to practice the method of claim 1 and thus the scope of the claim cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
Equivalent language is present elsewhere in the claims, particularly in line 23 of claim 1 and lines 2-3, 6-7 and 13-14 of claim 2.  Each of these recitations renders the respective claim indefinite for the same reasons set forth above regarding the instance on line 21 of claim 1.
For purposes of examination, the teachings of “enabling” a cooling mode have been interpreted as active steps of activating such a mode of the air conditioner.

In lines 7 and 14 of claim 2, the respective teachings of “those power-on indoor units” lacks antecedent basis.  The wording appears to indicate some particular set of “power-on indoor units” but neither claim 2 nor claim 1 from which it depends makes any reference to “power-on indoor units” or to any set or subset thereof.  For this reason, the indoor units to which these teachings pertain cannot be positively identified and claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite in scope.
For purposes of examination, these recitations have been interpreted as referring broadly to “those indoor units which are powered on” rather than to any more specific subset of “power-on indoor units”.

In lines 16 and 17 of claim 2, there is taught a step of “reducing the frequency of the compressor to the frequency f”.  Lines 4-5 of this claim identify f as “a current running frequency of the compressor”.  As such, it is not clear what action or step is required by the teaching of lines 16-17 of “reducing the frequency of the compressor to [the current running frequency of the compressor]” as such a step would appear to require changing the value of this frequency to equal its own current value which does not constitute a change or “reduction” as the claim requires.  For this reason, the requirements and scope of claim 2 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.

In lines 3 and 5 of claim 5, the recitation of “those expansion valves on shut-off indoor units” lacks antecedent basis.  In lines 5-6 of claim 1, the expansion valves of the air conditioner are taught to be “disposed on connecting pipes between teach of the indoor unit[s] and the outdoor unit”.  As such, it is not clear whether “those expansion valves on shut-off indoor units” presents an error referring to the valves on the pipes connected to these units, or presents a requirement that the system include additional expansion valves “on shut-off indoor units” in addition to those on connecting pipes.  For this reason, the scope of claim 5 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the expansion valves of claim 5 have been interpreted as being the same valves recited in claim 1 to be on the connecting pipes and those valves “on shut-off indoor units” have specifically been interpreted as being those on the connecting pipes which connect to those units rather than on the units themselves.
Claims 8 and 9 each recite expansion valves “on power-on indoor units” equivalently to the teachings of claim 5.  These claims have been rejected for the same reasons and given the same interpretation of the purposes of examination as set forth above with regard to claim 5.
In line 3 and 4 of claim 8 and line 2 and 3 of claim 9, there are recited “those electronic expansion valves on power-on indoor units”.  In addition to the “on… indoor units” language discussed above with regard to claim 5, the teachings of “electronic expansion valves” lack antecedent basis as claim 1 from which these claims depend require only “expansion valves” rather than “electronic expansion valves”.  For this reason, it cannot be positively established whether the “electronic expansion valves” of claims 8 and 9 present a further limitation, requiring the valves of claim 1 to be electronic, or require that the system include both the expansion valves of claim 1 and additionally include some number of electronic expansion valves.  For this reason, claims 8 and 9 have been rejected under 35 U.S.C. 112(b) as being indefinite.
In lines 2-3 of claim 9, it is not clear what is meant by “reducing the opening degree of those electronic expansion valves on power-on units to half of it”.  The claim does not contain any noun to which the pronoun “it” can clearly refer and the context of the claim does not clearly identify to what position or value the valves are reduced, such as half of a current position or half of a fully open position.  For this reason, the action required by the step taught in claim 9 cannot be positively identified and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.

As discussed above, claim 10 has been interpreted under 35 U.S.C. 112(f) for the recitations of the generic placeholder term “module” paired with statements of function “average exhaust pressure calculation”, “determination”, “heating oil return” and “cooling oil return”.  Because the specification does not identify what structures for performing these functions would or would not be suitable for use in the invention, the scope of the claim cannot be positively ascertained.  For this reason, claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite. 

Claims 3, 4, 6, and 7 are rejected as depending upon rejected base claims.

Claim Objections
Claims 1, 2, 3, 4, 6, and 7 are objected to because of the following informalities:
In line 6 of claim 1, an “s” should be added to the word “unit” to properly correspond in number to the “plurality of indoor units” recited in line 4 of the claim.

Throughout the claims, including claim 2, lines 4, 6, 9, 13, and 16; claim 3, line 8; claim 4, lines 4, 5, and 6; claim 6, line 8; and claims 7, lines 5 and 6, mathematic symbols including <, >, ≤, and ≥ are used in sentences in place of the equivalent English expressions (e.g. “determining whether the oil level ≥ a set oil level” rather than “determining whether the oil level is greater than a set oil level” in claim 4, line 4).  While these symbols may be used in mathematical expressions (e.g. in lines 19 and 21 of claim 1), in narrative text the phrases “is less than”, “is greater than”, “is less than or equal to” and “is greater than or equal to” should be used.

In line 2 of claim 3, the recitation of “when the heating oil process beginning” should be corrected to either “when the heating oil return process is beginning” or “while the heating oil return process is beginning” or an equivalent.
Further, in lines 4-6 of this claim, the phrase “the time that the heating oil return process lasts is a first set time” should be phrased as a method step rather than a mere statement of fact (e.g. “performing the heating oil return process for a first set time” or “setting a time to which the heating oil return process lasts to equal a first set time”).  An equivalent correction should also be made to lines 7-8 of claim 3 (“the time that the heating oil process lasts is a second set time”).
Equivalent corrections are also required in lines 2, 5-6 and 8-9 of claim 6.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including:
A method of controlling oil return in a multi-split air conditioner, the air conditioner including an outdoor unit, a plurality of indoor units, and a plurality of expansion valves respectively disposed on connecting pipes between the indoor and outdoor units and the method including:
calculating an average exhaust pressure over an oil return period as:
            
                P
                d
                _
                A
                V
                G
                =
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    i
                                
                                
                                    C
                                    o
                                    u
                                    n
                                    t
                                
                            
                            
                                
                                    
                                        
                                            
                                                R
                                                a
                                                t
                                                i
                                                o
                                            
                                            
                                                i
                                            
                                        
                                        *
                                        
                                            
                                                P
                                                d
                                            
                                            
                                                i
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        C
                        o
                        u
                        n
                        t
                        *
                        R
                        a
                        t
                        i
                        o
                        X
                    
                
            
        
wherein RatioX is a set load ratio and Ratioi is a power-on indoor unit load rate for an ith pressure measurement calculated as the sum of powered-on indoor unit capacities as a fraction of all indoor unit capacities, Pdi is the ith compressor exhaust pressure measurement collected in the oil return period, and Count is the number of times the exhaust pressure was collected or the number of times the powered-on load rate was collected; and determining whether the Pd_AVG is greater than or equal to a threshold Pdthresheold, such that when Pd_AVG≥Pdthreshold, the air conditioner is maintained in a heating mode and a heating oil return process is entered, and when Pd_AVG<Pdthreshold, a cooling mode is enabled, fans of power-on indoor units are stopped, and a cooling oil return process is entered, the heating mode being entered again when the cooling oil return process has concluded as taught in claim 1, or an equivalent control system configured to practice such a method as taught in claim 10.

However, these claims cannot be considered "allowable" at this time due to the rejections under U.S.C. 112(a) and (b) set forth in this Office Action.  Specifically, claims 1-10 have been rejected under 35 U.S.C. 112(b) as being indefinite and claim 10 has further been rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chinese Publication No. 104344621 to Li et al. teaches an oil return control method and control device for a refrigerating system in which a running time of the system and a weighted average calculation of an air pressure are performed and used to control the operation of the oil return function of a compressor of the system, but does not teach the use of such weighted average calculations for a compressor discharge pressure rather than “an exhaust-back air pressure difference”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        12 April 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763